Exhibit 99.1 NEWS RELEASE CONTACT: Phil Franklin, Executive Vice President and CFO (773) 628-0810 LITTELFUSE REPORTS SECOND QUARTER RESULTS CHICAGO, July 29, 2015 – Littelfuse, Inc . (NASDAQ:LFUS) today reported sales and earnings for the second quarter ended June 27, 2015 and announced a 16% increase in the quarterly cash dividend. Second Quarter Highlights ● Sales for the second quarter of 2015 were $222.0 million, a 1% increase (6% excluding currency effects) compared to the prior-year quarter due to continued growth in automotive and improvement in the electrical business. ● On a GAAP basis, second quarter 2015 earnings were $1.26 per diluted share. This included $2.1 million of special items comprised primarily of restructuring and pension wind-up charges partially offset by non-operating foreign exchange gains (see Supplemental Financial Information on page 8). Excluding these special items, earnings for the second quarter of 2015 were $1.33 per diluted share. ● Sales trends by business unit fo r the second quarter were as follows: o Electronics sales declined 4% year over year (1% excluding currency effects) due to a slower seasonal ramp-up for core products and capacity constraints for sensor products as they are being transferred to the Philippines. o Automotive sales increased 5% year over year (13% excluding currency effects) as all three regions had double-digit growth on a constant-currency basis. o Electrical sales increased 6% year over year (9% excluding currency effects) as improvements in fuse and custom products sales were partially offset by weaker relay sales. ● The electronics book-to-bill ratio for the second quarter of 2015 was 0.94. ● Cash provided by operating activities was $38.7 million for the second quarter of 2015 compared to $31.0 million for the second quarter of 2014. Capital expenditures for the second quarter of 2015 increased to $14.1 million compared to $6.7 million for the second quarter of 2014 primarily related to capacity addition for new automotive programs and the manufacturing transfer to the Philippines. -more- Page 2 “Execution was excellent across our businesses in the second quarter,” said Gordon Hunter, chief executive officer. “This enabled us to outperform our earnings guidance despite the continuing negative effects of the weak euro and some sluggishness in our electronics markets. Improved manufacturing performance at our Piedras Negras, Mexico site was particularly encouraging.” Outlook “There are mixed signals regarding the near term outlook,” said Hunter. “The .94 book to bill indicates less- than-normal seasonal strength for electronics, although we did see this increase some in July. On the other hand, the electrical business continues to improve and automotive trends remain solid despite slowing growth in global car production.” ● Sales for the third quarter of 2015 are expected to be in the range of $211 to $221 million. At the midpoint, this is flat with the prior year quarter or approximately 4% growth on a constant currency basis. ● The full year effective tax rate is expected to be approximately 23.5%, although this assumes that Congress approves the R&D credit and the “look-through” provision for 2015 as it did in 2014. Until such time, the rate is expected to be about 50 basis points higher. ● Earnings for the third quarter of 2015 are expected to be in the range of $1.24 to $1.36 per diluted share. This includes negative currency effects of approximately $0.10 compared to the prior year. ● Although capital expenditures through the first six months of the year are $26.4 million, it is expected that spending will slow down in the second half resulting in full year capital expenditures of approximately $40 to $45 million. Dividend The Board has approved a 16% increase in the quarterly cash dividend from $0.25 to $0.29 per share. This dividend is payable on September 3, 2015 to shareholders of record at the close of business on August 20, 2015. “Since the dividend was initiated in 2010, we have increased it at a compound annual growth rate of 15%,” said Phil Franklin, chief financial officer. “As previously indicated, we will be revisiting our capital allocation targets in the coming months and, if M&A activity does not pick up, will increase the percentage of free cash returned to shareholders.” -more- Page 3 Conference Call and Webcast Information Littelfuse will host a conference call today, Wednesday, July 29, 2015, at 10:00 a.m. Central / 11:00 a.m. Eastern time to discuss the second quarter results. The call will be broadcast live over the Internet and can be accessed through the company’s website: www.littelfuse.com . Listeners should go to the website at least 15 minutes prior to the call to download and install any necessary audio software. The call will be available for replay through September 30, 2015 on the company’s website. About Littelfuse Founded in 1927, Littelfuse is the world leader in circuit protection with growing global platforms in power control and sensing. The company serves customers in the electronics, automotive and industrial markets with technologies including fuses, semiconductors, polymers, ceramics, relays and sensors. Littelfuse has over 8,000 employees in more than 35 locations throughout the Americas, Europe and Asia. For more information, please visit the Littelfuse website: littelfuse.com. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995. The statements in this press release that are not historical facts are intended to constitute “forward-looking statements” entitled to the safe-harbor provisions of the PSLRA. These statements may involve risks and uncertainties, including, but not limited to, risks relating to product demand and market acceptance, economic conditions, the impact of competitive products and pricing, product quality problems or product recalls, capacity and supply difficulties or constraints, coal mining exposures reserves, failure of an indemnification for environmental liability, exchange rate fluctuations, commodity price fluctuations, the effect of the company’s accounting policies, labor disputes, restructuring costs in excess of expectations, pension plan asset returns less than assumed, integration of acquisitions and other risks which may be detailed in the company’s other Securities and Exchange Commission filings. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual results and outcomes may differ materially from those indicated or implied in the forward-looking statements. This report should be read in conjunction with information provided in the financial statements appearing in the company’s Annual Report on Form 10-K for the year ended December 27, 2014. For a further discussion of the risk factors of the company, please see Item 1A. “ Risk Factors ” to the company’s Annual Report on Form 10-K for the year ended December 27, 2014. LFUS-F # # # Page 4 LITTELFUSE, INC. Net Sales and Operating Income by Business Unit (In thousands of USD, unaudited) Second Quarter Year-to-Date % Change % Change Net Sales Electronics $ 105,553 $ 109,947 (4 %) $ 204,933 $ 205,972 (1 %) Automotive 85,918 82,042 5 % 169,989 164,444 3 % Electrical 30,550 28,919 6 % 57,412 57,351 0 % Total net sales $ 222,021 $ 220,908 1 % $ 432,334 $ 427,767 1 % Second Quarter Year-to-Date % Change % Change Operating Income/(Expense) Electronics $ 22,167 $ 25,634 %) $ 40,832 $ 45,005 (9 %) Automotive 12,699 11,049 15 % 23,870 22,931 4 % Electrical 4,709 571 % 7,439 4,317 72 % Other (1) ) ) (4 %) ) ) 30 % Total operating income $ 36,171 $ 33,719 7 % $ 65,719 $ 67,309 (2 %) Interest expense 948 1,228 2,099 2,444 Foreign exchange (gain) loss ) 2,375 1,825 2,123 Other (income) expense, net ) Income before taxes $ 37,717 $ 31,562 20 % $ 64,123 $ 65,374 (2 %) (1) "Other" typically includes special items such as acquisition-related costs, restructuring costs, asset impairments, and gains and losses on asset sales. (See Supplemental Financial Information for details on page 8.) -more- Page 5 LITTELFUSE, INC. Condensed Consolidated Balance Sheets (In thousands of USD, except share amounts) June 27, 2015 December 27, 2014 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 311,915 $ 297,571 Short-term investments 3,954 4,302 Accounts receivable, less allowances 151,283 135,356 Inventories 97,735 97,391 Deferred income taxes 17,378 17,481 Prepaid expenses and other current assets 15,357 13,904 Assets held for sale 5,500 5,500 Total current assets 603,122 571,505 Property, plant and equipment: Land 5,542 5,697 Buildings 63,546 64,609 Equipment 389,026 370,179 458,114 440,485 Accumulated depreciation ) ) Net property, plant and equipment 166,379 158,640 Intangible assets, net of amortization: Patents, licenses and software 21,449 23,640 Distribution network 17,813 19,428 Customer lists, trademarks and tradenames 58,018 60,605 Goodwill 192,947 196,256 290,227 299,929 Investments 14,503 12,056 Deferred income taxes 5,604 5,393 Other assets 19,456 23,303 Total assets $ 1,099,291 $ 1,070,826 LIABILITIES AND EQUITY Current liabilities: Accounts payable $ 53,919 $ 50,793 Accrued payroll 25,501 30,511 Accrued expenses 19,668 13,059 Accrued severance 2,033 790 Accrued income taxes 8,547 9,045 Current portion of accrued post-retirement benefits 11,768 11,768 Current portion of long-term debt 82,250 88,500 Total current liabilities 203,686 204,466 Long-term debt, less current portion 96,993 106,658 Deferred income taxes 11,173 11,076 Accrued post-retirement benefits 5,247 5,147 Other long-term liabilities 14,900 15,814 Total equity 767,292 727,665 Total liabilities and equity $ 1,099,291 $ 1,070,826 Common shares issued and outstanding of 22,725,882 and 22,585,529 at June 27, 2015 and December 27, 2014, respectively. -more- Page 6 LITTELFUSE, INC. Consolidated Statements of Comprehensive Income (In thousands of USD, except per share data, unaudited) For the Three Months Ended For the Six Months Ended June 27, 2015 June 28, 2014 June 27, 2015 June 28, 2014 Net sales $ 222,021 $ 220,908 $ 432,334 $ 427,767 Cost of sales 136,740 137,913 270,723 266,278 Gross profit 85,281 82,995 161,611 161,489 Selling, general and administrative expenses 38,772 38,328 75,117 72,499 Research and development expenses 7,361 7,810 14,745 15,384 Amortization of intangibles 2,977 3,138 6,030 6,297 49,110 49,276 95,892 94,180 Operating income 36,171 33,719 65,719 67,309 Interest expense 948 1,228 2,099 2,444 Foreign exchange (gain) loss ) 2,375 1,825 2,123 Other (income) expense, net ) Income before income taxes 37,717 31,562 64,123 65,374 Income taxes 9,033 6,984 15,444 15,407 Net income $ 28,684 $ 24,578 $ 48,679 $ 49,967 Net income per share: Basic $ 1.26 $ 1.09 $ 2.15 $ 2.22 Diluted $ 1.26 $ 1.08 $ 2.13 $ 2.20 Weighted average shares and equivalent shares outstanding: Basic 22,691 22,579 22,645 22,536 Diluted 22,835 22,750 22,810 22,738 Comprehensive income $ 34,672 $ 33,743 $ 43,709 $ -more- Page 7 LITTELFUSE, INC. Consolidated Statements of Cash Flows (In thousands of USD, unaudited) For the Six Months Ended June 27, 2015 June 28, 2014 OPERATING ACTIVITIES: Net income $ 48,679 $ 49,967 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 14,761 14,459 Amortization of intangibles 6,030 6,297 Non-cash inventory charge (1) - 2,769 Stock-based compensation 5,764 5,229 Excess tax benefit on stock-based compensation ) ) Loss on sale of assets 329 141 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) 410 Accounts payable 3,440 2,533 Accrued expenses (including post retirement) 11,129 ) Accrued payroll and severance ) ) Accrued taxes ) ) Prepaid expenses and other 2,422 ) Net cash provided by operating activities 61,964 42,513 INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Acquisition of business, net of cash acquired - ) Decrease in entrusted loan receivable 3,519 - Proceeds from sale of assets 48 37 Net cash used in investing activities ) ) FINANCING ACTIVITIES: Proceeds of revolving credit facility 11,000 97,500 Payments of revolving credit facility ) ) Payments of term loan ) ) Payments of entrusted loan ) - Debt issuance costs paid ) ) Cash dividends paid ) ) Purchases of common stock - ) Proceeds from exercise of stock options 6,278 11,101 Excess tax benefit on share-based compensation 1,470 2,230 Net cash (used in) provided by financing activities ) 64,519 Effect of exchange rate changes on cash and cashequivalents ) 45 Increase in cash and cash equivalents 14,344 41,214 Cash and cash equivalents at beginning of period 297,571 305,192 Cash and cash equivalents at end of period $ 311,915 $ 346,406 (1) Purchase accounting adjustment related to acquisitions. -more- Page 8 LITTELFUSE, INC. Supplemental Financial Information (in millions of USD except share amounts) GAAP EPS Reconciliation Q1-15 Q2-15 YTD-15 Q1-14 Q2-14 YTD-14 GAAP diluted EPS $ 0.88 $ 1.26 $ 2.13 $ 1.12 $ 1.08 $ 2.20 EPS impact of special items (below) 0.20 0.07 0.27 0.04 0.18 0.22 Adjusted diluted EPS $ 1.08 $ 1.33 $ 2.40 $ 1.16 $ 1.26 $ 2.42 Year-over-year adjusted EPS growth -7 % 6 % -1 % Special Items (income)/expense Reed switch manufacturing transfer costs $ 1.0 $ 0.9 $ 1.9 $ - $ - $ - Restructuring 1.2 1.7 2.9 - 2.0 2.0 Acquisition expenses 0.2 0.2 0.4 - 0.2 0.2 Pension wind-up 0.7 0.7 1.4 - - - Purchase accounting adjustment - - - 1.4 1.4 2.8 Adjustment to Operating income 3.0 3.4 6.4 1.4 3.5 5.0 Foreign exchange loss/(gain) 3.1 ) 1.8 ) 2.4 2.1 Adjustment to pre-tax income $ 6.1 $ 2.1 $ 8.2 $ 1.2 $ 6.0 $ 7.2 Total EPS impact $ 0.20 $ 0.07 $ 0.27 $ 0.04 $ 0.18 $ 0.22 Operating margin / EBITDA reconciliation Q1-15 Q2-15 YTD-15 Q1-14 Q2-14 YTD-14 Net sales $ 210.3 $ 222.0 $ 432.3 $ 206.9 $ 220.9 $ 427.8 GAAP operating income $ 29.5 $ 36.2 $ 65.7 $ 33.6 $ 33.7 $ 67.3 Add back special operating items 3.0 3.4 6.4 1.4 3.5 5.0 Adjusted operating income $ 32.5 $ 39.6 $ 72.1 $ 35.0 $ 37.2 $ 72.3 Adjusted operating margin % Add back amortization 3.1 2.9 6.0 3.2 3.1 6.3 Add back depreciation 7.4 7.4 14.8 7.0 7.5 14.5 Adjusted EBITDA $ 43.0 $ 49.9 $ 92.9 $ 45.2 $ 47.8 $ 93.0 Adjusted EBITDA margin % Year-over-year adjusted EBITDA growth -5 % 4 % 0 % Note: Totals will not always foot due to rounding # # #
